DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The IDS filed 09/08/21 has been fully considered. 

Status of Claims

	Claims 1-55 are pending in the application.  Claims 9-17, 27-35, and 45-53 are withdrawn from consideration due to improper multiple claim dependency (see claim objections below). Claims 1-8, 18-26, 36-44, and 54-55 are pending for examination. 

Claim Objections

Claims 9-17, 27-35, and 45-53 are objected to under 37 CFR 1.75(c) as being in improper form because multiple dependent claims cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 18-24, 26, 36-42, 44, and 54-55 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Paz-Ares et al. A phase 3, randomized study of first-line Durvalumab (D) ± tremelimumab (T) + platinum-based chemotherapy (CT) vs CT alone in extensive disease small cell lung cancer (ED-SCLC): Caspian. Journal of Clinical Oncology 2017 35:15_suppl, TPS8586 herein referred to as Paz-Ares. 
Paz-Ares teaches about a phase 3 study using first-line Durvalumab (D) + tremelimumab (T) + platinum-based chemotherapy (CT) vs CT alone in extensive small-cell lung cancer (ED-SCLC). (Paz-Arez title). Paz-Arez teaches that the high mutation burden in SCLC suggest a potential role for immune checkpoint blockade. (Paz Arez “Background” lines 2-4) Paz-Arez teaches the use of anti-PD-L1 mAb Durvalumab with anti-CTLA4 mAb Tremelimumab in combination with chemotherapy has shown acceptable tolerability and evidence of clinical activity in a Phase 1b study in patients with advanced solid tumors including NSCLC and SCLC. (Paz-Arez last sentence of “Background” before “Method”). Paz-Arez teaches that this study (CASPIAN (NCT03043872)) would have randomized treatment of patients with Durvalumab 1500 mg and tremelimumab 75 mg via i.v. q3w in combination with chemotherapy. (See Paz Arez “Method”).  The term “i.v.” is assumed to mean intravenous. Chemotherapy is further defined as etoposide with either carboplatin or cisplatin. Pas-Arez teaches that the co-primary endpoints (of the study) are OS and PFS using blinded independent central review. Pas-Arez provides a summary graphic of their study that is being conducted as follows: 

    PNG
    media_image1.png
    389
    691
    media_image1.png
    Greyscale

Regarding claims 1, 19, 37, and 55, it has been shown above that the steps taken in the Pas-Arez work has be the administration of an anti-PD-L1 antibody (Durvalumab) with a platinum-based chemotherapy and etoposide with the optional addition of tremelimumab. The method steps of all these claims are the same as all they require are administration of these components with the exception being claim 55 having the option to also administer tremelimumab and the PD-L1 antibody is specifically Durvalumab. Thus, if all the method steps are the same, it can be assumed that this method would inherently cause these clinical outcomes to occur. 
Regarding claims 2, 20, and 38, Pas-Arez teaches that the chemotherapy used is cisplatin or carboplatin. 
Regarding claims 3-4, 21-22, and 39-40, it is noted by the instant specifications that these sequences are from Durvalumab. The specifications teach that SEQ ID NO:1 is the light chain of Durvalumab, SEQ ID NO:2 is the heavy chain of Durvalumab, SEQ ID NOs: 3-5 are the heavy chain CDRs and SEQ ID NOs: 6-8 are the light chain CDRs. (See specifications pg 16 [00065-68]). 
Regarding claims 5-6, 8, 23-24, 26, 41-42, and 44, as it is discussed above the independent claims of the application all contain the same method steps. The dependent claims also share similar limitations with the treatment regime. Pas-Arez teaches that Durvalumab was administered at 1500 mg by i.v. q3w. (See Pas-Arez “method”). Pas-Arez also teaches the coadministration of tremelimumab with Durvalumab with tremelimumab being administered at 75 mg i.v. q3w. (See Pas-Arez “method”).   In the summary graphic of Pas-Arez, it is shown that Arm 1 which has the Durvalumab, the tremelimumab, and chemotherapy was given for 4 cycles. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 25, and 43, are rejected under 35 U.S.C. 103 as being unpatentable over Pas-Arez as applied to claim 1, 19, and 37 above, and further in view of US2020/0030443A1 herein referred to as Genentech.
As discussed above, Pas-Arez teaches the base independent claims 1, 19, and 37. Pas-Arez does not teacha human anti-PD-L1 antibody administered at 20 mg/kg every 3 weeks intravenously.
Genentech (filed 06/21/2019) teaches the same core invention of the applicants of administering an anti-PD-L1 antibody with a platinum based chemotherapeutic (carboplatin) and etoposide. (See Genentech “Example 1” pg 43). In a similar scope, the study of Genentech was conducted to evaluate whether the anti-tumor effect seen in Atezolizumab-treated patients would translate into statically significant and clinically relevant improvements in PFS and OS when used in combination with carboplatin and etoposide. (See pg 43 [0382]). The study of Genentech consists of two arms: A and B where arm A had Atezolizumab + carboplatin +etoposide and arm B had a placebo +carboplatin +etoposide. (See [0455-456] pg 46). Genentech teaches that effective doses of antibodies administered to humans can be within the range of 0.01 to about 50 mg/kg of the patient body weight. (See Genentech [0337] pg 36). 
Given the prior art it would be obvious for a person having ordinary skill in the art before the filing date to use these teachings. One would be motivated to use similar doses for the chemotherapeutics as these have been shown to be clinically effective in combination with an anti-PD-L1 antibody which allowed for patients with ES-SCLC to live longer. (See [0485]). One would be motivated to use these doses for Durvalumab and tremelimumab because it has been shown in work Genentech that a dose 0.01-50 mg/kg would be therapeutically effective amounts of the antibody. It would be within the purview of one having ordinary skill in the art to perform a routine optimization to arrive at 20 mg/kg for Durvalumab and 1 mg/kg of tremelimumab. The work of Pas-Arez anticipates a treatment of Durvalumab q3w administered intravenously. 

Conclusion

None of the claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647